Exhibit 10.3

RESTRICTED STOCK AGREEMENT

This RESTRICTED STOCK AGREEMENT (this “Stock Agreement”), dated as of <<Insert
the Grant Date as determined under the Equity Grant Approval Process >> (the
“Grant Date”), is between ZEBRA TECHNOLOGIES CORPORATION, a Delaware corporation
(the “Company”), and <<Insert Stock Recipient’s Name>> (the “Participant”),
relating to restricted stock granted under the 2006 Zebra Technologies
Corporation Incentive Compensation Plan (the “Plan”). Capitalized terms used in
this Stock Agreement without definition shall have the meanings ascribed to such
terms in the Plan.

1. Grant of Restricted Stock.

(a) Grant. Subject to the provisions of this Stock Agreement and pursuant to the
provisions of the Plan, the Company hereby grants to the Participant as of the
Grant Date <<Insert Number of Shares>> shares of the Company’s Class A Common
Stock, $.01 par value per share (the “Restricted Stock”). This Stock Agreement
shall be null and void unless the Participant accepts this Stock Agreement by
either (i) electronically accepting this Stock Agreement through the Company’s
electronic delivery and acceptance process operated by e*Trade or (ii) executing
this Stock Agreement in the space provided below and returning it to the Company
not later than June 5, 2010.

(b) Nontransferability. Except as otherwise permitted under the Plan or this
Stock Agreement, the Restricted Stock granted hereunder shall be
non-transferable by the Participant during the Period of Restriction set forth
under Section 2 of this Stock Agreement.

2. Vesting of Restricted Stock.

(a) Period of Restriction. The Restricted Stock shall be forfeitable and
non-transferable during the Period of Restriction. The “Period of Restriction”
with respect to the Restricted Stock shall begin on the Grant Date and end at
the close of business on <<insert three year anniversary of the Grant Date for
annual awards or the hire date, promotion date or recognition date for the new
hire, the promotion or the recognition awards>>; provided, that the Participant
must remain employed by the Company or any Subsidiary continuously through the
Period of Restriction.

(b) Additional Vesting Rules. Notwithstanding Section 2(a) hereof, the
Restricted Stock shall be subject to the following additional vesting rules in
the following circumstances:

(i) Death, Disability or Good Reason. In the event the Participant’s employment
with the Company and its Subsidiaries is terminated due to death or Disability,
or by reason of the Participant’s resignation for Good Reason, any unvested
Restricted Stock as of the effective date of the Participant’s termination of
employment shall immediately become fully vested and the remainder of the Period
of Restriction relating to such Restricted Stock shall immediately lapse. For
purposes of this Stock Agreement, “Good Reason” means termination of the
Participant’s employment with the Company and its Subsidiaries because of
resignation by the Participant for any of the following reasons:

 

  (A) demotion of the Participant by the Company to a lesser position (including
a material diminution in the status of the Participant’s responsibilities,
authorities, powers or duties taken as a whole) or assignment to the Participant
to any duties materially inconsistent with the status and responsibilities of
that position;

 

  (B) material breach of any provision of the Participant’s employment
agreement, if any, by the Company and the Company’s failure to cure such breach
within fifteen (15) business days after receipt of written notice from the
Participant specifying in reasonable detail the nature of the breach; or

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    1



--------------------------------------------------------------------------------

  (C) decrease in base salary at the rate in effect on the date of grant (unless
such decrease is applied on a proportionally equal basis to all executive
officers of the Company) (an “Applicable Decrease”), but only if the Participant
terminates his or her employment with the Company as a result of an Applicable
Decrease within ten (10) business days after the effective date of the
Applicable Decrease. For clarification purposes, if the Participant fails to
terminate his or her employment with the Company within ten (10) business days
after the effective date of an Applicable Decrease, such termination shall not
constitute termination of employment by Participant for Good Reason under this
provision.

(ii) Termination by the Company or any Subsidiary other than for Cause. In the
event the Participant’s employment with the Company and its Subsidiaries is
terminated by the Company and/or any Subsidiary other than for Cause, any
unvested Restricted Stock as of the effective date of the Participant’s
termination of employment shall immediately become fully vested and the
remainder of the Period of Restriction relating to such Restricted Stock shall
immediately lapse. For purposes of this Stock Agreement, “Cause” means, as
determined by the Company, in its sole discretion, termination of the
Participant’s employment with the Company and its Subsidiaries because of the
Participant’s:

 

  (A) material breach of this Stock Agreement or of any other agreement to which
the Participant and the Company are parties, as determined by the Company in
good faith; or

 

  (B) material violation of Company policy, regardless of whether within or
outside of his or her authority; or

 

  (C) willful or intentional misconduct; gross negligence; or dishonest,
fraudulent, or unethical behavior; or other conduct involving serious moral
turpitude, in the performance of his or her duties; or

 

  (D) dishonesty, theft or conviction of any crime or offense involving money or
property of the Company or any Subsidiary; or

 

  (E) breach of any fiduciary duty owing to the Company or any Subsidiary; or

 

  (F) unauthorized disclosure of Confidential Information or unauthorized
dissemination of Company Materials; or

 

  (G) conduct that is, or could reasonably be expected to be, materially harmful
to the Company or any of its subsidiaries or affiliates, as determined by the
Company in good faith.

(iii) Other Termination of Employment. In the event the Participant’s employment
with the Company and its Subsidiaries is terminated for any reason other than as
provided in Section 2(b)(i) or (ii) hereof, any unvested Restricted Stock as of
the effective date of the Participant’s termination of employment shall
immediately be forfeited to the Company.

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    2



--------------------------------------------------------------------------------

3. Rights While Holding Restricted Stock.

(a) Custody and Availability of Shares. The Company shall hold the shares of
Restricted Stock subject to this Agreement in uncertificated, book-entry form
registered in the Participant’s name until the Restricted Stock shall have
vested, in whole or in part, pursuant to Section 2. Subject to Section 4, if and
to the extent shares of Restricted Stock become vested, the Company shall remove
or cause the removal of the restrictions on transfer of such shares arising from
this Stock Agreement. Such unrestricted shares shall be made available to the
Participant in uncertificated, book-entry form registered in the Participant’s
name.

(b) Rights as a Stockholder. During the period that shares of Restricted Stock
remain unvested, the Participant shall have all of the rights of a stockholder
of the Company with respect to the Restricted Stock including, but not limited
to, the right to receive dividends paid on the shares of Restricted Stock and
the full right to vote such shares.

(c) Section 83(b) Election. The Participant is not permitted to make a
Section 83(b) election with respect to the Restricted Stock.

(d) Compliance with Federal and State Law. The Company may postpone issuing and
delivering any Restricted Stock for so long as the Company reasonably determines
to be necessary to satisfy the following:

(i) its completing or amending any securities registration or qualification of
the Restricted Stock or it or the Participant satisfying any exemption from
registration under any federal or state law, rule, or regulation;

(ii) the Participant complying with any requests for representations under the
Plan;

(iii) the Participant complying with any federal, state, or local tax
withholding obligations; and

(iv) its deferring payment of any amount that it reasonably determines would not
be deductible under Code Section 162(m) until the earlier of:

 

  (A) the earliest date on which the Company reasonably determines that the
deductibility of the payment will not be limited; or

 

  (B) the year following the Participant’s termination of employment.

4. Payment of Taxes. If the Company is obligated to withhold an amount on
account of any tax imposed as a result of the issuance of the Restricted Stock,
the Participant shall be required to pay such amount to the Company, as provided
under Section 17 of the Plan. The Participant acknowledges and agrees that the
Participant is responsible for the tax consequences associated with the grant of
the Restricted Stock and its vesting.

5. Change in Control. Subject to Section 15 of the Plan:

(a) Notwithstanding any provision in this Agreement, in the event of a Change in
Control pursuant to Section 2.5(c) or (d) of the Plan in connection with which
holders of Shares may receive consideration consisting solely of shares of
common stock that are registered under Section 12 of the Exchange Act (and
disregarding the payment of cash in lieu of fractional shares), the Period of
Restriction applicable to the Restricted Stock shall lapse as of the effective
date of the Change in Control and there shall be substituted for each such
vested Share the number and class of shares into which each outstanding Share
shall be converted pursuant to such Change in Control.

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    3



--------------------------------------------------------------------------------

(b) Notwithstanding any provision in this Agreement to the contrary, in the
event of a Change in Control pursuant to Section 2.5(a) or (b) of the Plan, or
in the event of a Change in Control pursuant to Section 2.5(c) or (d) of the
Plan as to which Section 5(a) above does not apply, this grant shall be
surrendered to the Company by the Participant, and this grant shall immediately
be canceled by the Company, and the Participant shall receive, within 30 days
following the effective date of the Change in Control, a cash payment from the
Company in an amount equal to the number of Shares of unvested Restricted Stock
as of the effective date of the Change in Control, multiplied by the greater of
(i) the highest per Share price offered to stockholders of the Company in any
transaction whereby the Change in Control takes place or (ii) the Fair Market
Value of a Share on the effective date of the Change in Control.

6. Confidentiality, Non-Solicitation and Non-Compete. The Participant agrees to,
understands and acknowledges the following:

(a) Confidential Information. The Participant will be furnished, use or
otherwise have access to certain Confidential Information of the Company and/or
a Subsidiary. For purposes of this Stock Agreement, “Confidential Information”
means any and all financial, technical, commercial or other information
concerning the business and affairs of the Company and/or a Subsidiary that is
confidential and proprietary to the Company and/or a Subsidiary, including
without limitation,

(i) information relating to the Company’s or Subsidiary’s past and existing
customers and vendors and development of prospective customers and vendors,
including specific customer product requirements, pricing arrangements, payment
terms, customer lists and other similar information;

(ii) inventions, designs, methods, discoveries, works of authorship, creations,
improvements or ideas developed or otherwise produced, acquired or used by the
Company and/or a Subsidiary;

(iii) the Company’s or Subsidiary’s proprietary programs, processes or software,
consisting of but, not limited to, computer programs in source or object code
and all related documentation and training materials, including all upgrades,
updates, improvements, derivatives and modifications thereof and including
programs and documentation in incomplete stages of design or research and
development;

(iv) the subject matter of the Company’s or Subsidiary’s patents, design
patents, copyrights, trade secrets, trademarks, service marks, trade names,
trade dress, manuals, operating instructions, training materials, and other
industrial property, including such information in incomplete stages of design
or research and development; and

(v) other confidential and proprietary information or documents relating to the
Company’s or Subsidiary’s products, business and marketing plans and techniques,
sales and distribution networks and any other information or documents which the
Company reasonably regards as being confidential.

The Company and its Subsidiaries devotes significant financial, human and other
resources to the development of its products, its customer base and the general
goodwill associated with its business, and the Company and its Subsidiaries
diligently maintains the secrecy and confidentiality of their Confidential
Information. Each and every component of the Confidential Information is
sufficiently secret to derive economic value from its not being generally known
to other persons. While employed by the Company and/or Subsidiary and
thereafter, the Participant will hold in the strictest confidence and not use in
any manner which is detrimental to the Company or its Subsidiaries or disclose
to any individual or entity any Confidential Information, except as may be
required by the Company or its Subsidiaries in connection with the Participant’s
employment.

All Company Materials are and will be the sole property of the Company and/or
Subsidiary. The Participant agrees that during and after his or her employment
by the Company and/or Subsidiary, the Participant will not remove any Company
Materials from the business premises of the Company or a Subsidiary or deliver
any Company Materials to any person or entity outside the Company or

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    4



--------------------------------------------------------------------------------

a Subsidiary, except as the Participant is required to do so in connection with
performing the duties of his or her employment. The Participant further agrees
that, immediately upon the termination of his or her employment for any reason,
or during the Participant’s employment if so requested by the Company, the
Participant will return all Company Materials and other physical property, and
any reproduction thereof, excepting only the Participant’s copy of this
Agreement. For purposes of this Stock Agreement, “Company Materials” means
documents or other media or tangible items that contain or embody Confidential
Information or any other information concerning the business, operations or
future/strategic plans of the Company and/or any Subsidiary, whether such
documents have been prepared by the Participant or by others.

(b) Non-Solicitation and Non-Compete. Notwithstanding any provision of this
Stock Agreement, if at any time prior to the date that is one year after the
date of vesting of all or any portion of the Restricted Stock, the Participant,
directly or indirectly:

(i) breaches or violates Section 6(a) of this Stock Agreement; or

(ii) employs, recruits or solicits for employment any person who is (or was
within six (6) months prior to the Participant’s employment termination date) an
employee of the Company and/or any Subsidiary; or

(iii) accepts employment or engages in a competing business which may require
contact, solicitation, interference or diverting of any of the Company’s or any
Subsidiary’s customers, or that may result in the disclosure, divulging, or
other use, of Confidential Information or Company Materials acquired during the
Participant’s employment with the Company or any Subsidiary; or

(iv) solicits or encourages any customer, vendor or potential customer or vendor
of the Company or any Subsidiary with whom the Participant had contact while
employed by the Company or any Subsidiary to terminate or otherwise alter his,
her or its relationship with the Company or any Subsidiary. The Participant
understands that any person or entity that the Participant contacted during the
twelve (12) months prior to the date of the Participant’s termination of
employment for the purpose of soliciting sales from such person or entity shall
be regarded as a “potential customer” of the Company to whom the Company or a
Subsidiary has a protectable proprietary interest;

the unvested Restricted Stock shall be forfeited automatically on the date the
Participant engages in such activity and then the Participant shall pay the
Company, within five business days of receipt by the Participant of a written
demand therefor, an amount in cash determined by multiplying the number of
Shares of Restricted Stock subject to this Stock Agreement which vested within
the one-year period described above by the Fair Market Value of a Share,
determined as of the date of vesting.

(c) Remedies for Violation.

(i) Injunctive Action. Participant acknowledges that if he or she violates the
terms of this Section 6 the injury that would be suffered by the Company and/or
a Subsidiary as a result of a breach of the provisions of this Stock Agreement
(including any provision of Section 6(a) or (b) hereof) would be irreparable and
that an award of monetary damages to the Company and/or a Subsidiary for such a
breach would be an inadequate remedy. Consequently, the Company and/or a
Subsidiary will have the right, in addition to any other rights it may have, to
obtain injunctive relief to restrain any breach or threatened breach or
otherwise to specifically enforce any provision of this Stock Agreement, and the
Company and/or a Subsidiary will not be obligated to post bond or other security
in seeking such relief. Without limiting the Company’s or a Subsidiary’s rights
under this Section(c) (or Sections 6(a) or (b) hereof) or any other remedies of
the Company or a Subsidiary, if the Participant breaches any of the provisions
of Sections(a) or (b) hereof, the Company will have the right to cancel this
Stock Agreement.

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    5



--------------------------------------------------------------------------------

(ii) Forfeiture of Restricted Stock. In addition to the rights available to the
Company and its Subsidiaries under Section 6(c)(i) hereof, if the Participant
violates the terms of this Section 6 at any time, the Participant, without any
further action by the Company or the Participant, shall forfeit, as of the first
day of any such violation, all right, title and interest to unvested Restricted
Stock and the Company further shall be entitled to reimbursement from the
Participant of any fees and expenses (including attorneys’ fees) incurred by or
on behalf of the Company or any Subsidiary in enforcing the Company’s or a
Subsidiary’s rights under this Section 6. By accepting this Restricted Stock
grant, the Participant hereby consents to a deduction from any amounts the
Company or any Subsidiary owes to the Participant from time to time (including
amounts owed to the Participant as wages or other compensation, fringe benefits,
or vacation pay, as well as any other amounts owed to the Participant by the
Company or any Subsidiary), unless such amount is subject to Section 409A of the
Code, to the extent of any amounts that the Participant owes to the Company
under this Section 6. In addition to any injunctive relief sought under
Section 6(c)(i) hereof and whether or not the Company or any Subsidiary elects
to make any set-off in whole or in part, if the Company or any Subsidiary does
not recover by means of set-off the full amount the Participant owes to the
Company or any Subsidiary, calculated as set forth in this Section 6(c)(ii), the
Participant agrees to immediately pay the unpaid balance to the Company or any
Subsidiary.

(d) Enforceability of Restrictive Covenants. The scope and duration of the
restrictive covenants contained in this Stock Agreement are reasonable and
necessary to protect a legitimate, protectable interest of the Company and its
Subsidiaries.

(e) Written Acknowledgement by Participant. The Committee, in its sole
discretion, may require the Participant, as a condition to lapsing any
restriction on the Restricted Stock, to acknowledge in writing that the
Participant has not engaged, and is not in the process of engaging, in any of
the activities described in this Section 6.

7. Miscellaneous Provisions.

(a) No Service or Employment Rights. No provision of this Stock Agreement or of
the Restricted Stock granted hereunder shall give the Participant any right to
continue in the service or employ of the Company or any Subsidiary, create any
inference as to the length of employment or service of the Participant, affect
the right of the Company or any Subsidiary to terminate the employment or
service of the Participant, with or without Cause, or give the Participant any
right to participate in any employee welfare or benefit plan or other program
(other than the Plan) of the Company or any Subsidiary.

(b) Plan Document Governs. The Restricted Stock is granted pursuant to the Plan,
and the Restricted Stock and this Stock Agreement are in all respects governed
by the Plan and subject to all of the terms and provisions thereof, whether such
terms and provisions are incorporated in this Stock Agreement by reference or
are expressly cited. Any inconsistency between the Stock Agreement and the Plan
shall be resolved in favor of the Plan. Participant hereby acknowledges receipt
of a copy of the Plan.

(c) Beneficiary Designation. The Participant may, from time to time, in
accordance with procedures set forth by the Committee, name any beneficiary or
beneficiaries (who may be named contingently or successively) to whom any
benefit under this Stock Agreement is to be paid in case of his or her death
before he or she receives any or all of such benefit. Each such designation
shall revoke all prior designations by the Participant, shall be in a form
prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Committee during the Participant’s lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant’s death shall be paid to the Participant’s estate or exercised by
the Participant’s estate.

(d) Administration. This Stock Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. It is expressly
understood that the Committee is authorized to administer, construe, and make
all determinations necessary or appropriate to the administration of the Plan
and this Stock Agreement, all of which shall be binding upon the Participant.

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    6



--------------------------------------------------------------------------------

(e) No Vested Right In Future Awards. Participant acknowledges and agrees (by
executing this Stock Agreement) that the granting of Restricted Stock under this
Stock Agreement is made on a fully discretionary basis by the Company and that
this Stock Agreement does not lead to a vested right to further restricted stock
or other awards in the future.

(f) Use Of Personal Data. By executing this Stock Agreement, Participant
acknowledges and agrees to the collection, use, processing and transfer of
certain personal data, including his or her name, salary, nationality, job
title, position and details of all past Awards and current Awards outstanding
under the Plan (“Data”), for the purpose of managing and administering the Plan.
The Participant is not obliged to consent to such collection, use, processing
and transfer of personal data, but a refusal to provide such consent may affect
his or her ability to participate in the Plan. The Company, or its Subsidiaries,
may transfer Data among themselves or to third parties as necessary for the
purpose of implementation, administration and management of the Plan. These
various recipients of Data may be located elsewhere throughout the world. The
Participant authorizes these various recipients of Data to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing the Plan. The Participant may, at
any time, review Data with respect to the Participant and require any necessary
amendments to such Data. The Participant may withdraw his or her consent to use
Data herein by notifying the Company in writing; however, the Participant
understands that by withdrawing his or her consent to use Data, the Participant
may affect his or her ability to participate in the Plan.

(g) Severability. In the event that any provision of this Stock Agreement
(including, without limitations, the provisions of Section 6 hereof) are held to
be unenforceable under applicable law to any extent, such provision(s) shall, to
that extent, be excluded from this Stock Agreement and the balance of the Stock
Agreement shall be interpreted as if such provision(s) were so excluded to that
extent and shall be enforceable in accordance with its terms.

(h) Waiver; Cumulative Rights. The failure or delay of either party to require
performance by the other party of any provision hereof shall not affect its
right to require performance of such provision unless and until such performance
has been waived in writing. Each and every right hereunder is cumulative and may
be exercised in part or in whole from time to time.

(i) Notices. Any notice which either party hereto may be required or permitted
to give the other shall be in writing and may be delivered personally or by
mail, postage prepaid, addressed to the Secretary of the Company, at its then
corporate headquarters, and the Participant at the Participant’s address
(including any electronic mail address) as shown on the Company’s records, or to
such other address as the Participant, by notice to the Company, may designate
in writing from time to time. The Participant hereby consents to electronic
delivery of any notices that may be made hereunder.

(j) Counterparts. This Stock Agreement may be signed in two counterparts, each
of which shall be an original, but both of which shall constitute but one and
the same instrument.

(k) Successors and Assigns. This Stock Agreement shall inure to the benefit of
and be binding upon each successor and assign of the Company. All obligations
imposed upon the Participant, and all rights granted to the Company hereunder,
shall be binding upon the Participant’s heirs, legal representatives and
successors.

(l) Governing Law. This Stock Agreement and the Restricted Stock granted
hereunder shall be governed by, and construed and enforced in accordance with,
the laws of the State of Delaware, without giving effect to provisions thereof
regarding conflict of laws.

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    7



--------------------------------------------------------------------------------

(m) Entire Agreement. This Stock Agreement, together with the Plan, constitute
the entire obligation of the parties hereto with respect to the subject matter
hereof and shall supersede any prior expressions of intent or understanding with
respect to this transaction.

(n) Amendment. Any amendment to this Stock Agreement shall be in writing and
signed by an executive officer of the Company or the Director of Compensation
and Benefits.

(o) Headings. The headings contained in this Stock Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this Stock
Agreement.

IN WITNESS WHEREOF, the Company has caused this Stock Agreement to be duly
executed by an officer thereunto duly authorized, and the Participant has
hereunto set his or her hand, all as of the day and year first above written.

 

ZEBRA TECHNOLOGIES CORPORATION     PARTICIPANT

By:

        Signed:      Name:   Joanne Townsend     Name: <<Insert Recipient’s
Name>>

Title:

  Vice President, Human Resources      

 

Confidential        Section 4 – Compensation Committee April 2010 – 2010 Annual
Equity Grant    8